Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Response to Arguments
This Office Action is responsive to the arguments filed on 10/22/2021.  Claim 27 is new.  Claims 1-3, 7-19, 22-27 are pending.  Applicant’s arguments have been considered and are not persuasive.  Claims 1-3, 7-19, 22-27 are non-finally rejected for reasons herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8, 10-13, 16, 18, 22-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155).
Regarding claim 1, 2, Guo discloses a lead-acid battery, comprising: a battery plate comprising lead [0002], 
and a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:
a plurality of cellulose fibers [0022], 
wherein the plurality of cellulose fibers makes up greater than or equal to 20 wt% and less than or equal to 80 wt% [0026].
   wherein the plurality of cellulose fibers has an average fiber diameter of greater than or equal to 1 micron [0022],
a plurality of glass fibers, and wherein the plurality of glass fibers has an average fiber diameter of greater than or equal to 1 micron [0003].  
Regarding “wherein the plurality of glass fibers makes up greater than or equal to 10 wt% and less than or equal to 50 wt% of the non-woven fiber web based on the total weight of the non-woven fiber web,” Guo discloses a range of 15-85% [0026].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 13, the plurality of glass fibers comprise microglass fibers [0020].
Regarding claims 1, 2, a plurality of multicomponent fibers, Guo discloses the nonwoven fiber mat having a wetting component.  The added wetting component provides an avenue for the water and/or water/acid solution to evaporate. In one embodiment, the added wetting component aids in the transport of water and/or water/acid solution to a surface of the mat where the water and/or water/acid solution may evaporate. In some embodiments, the added wetting component may be dissolvable by the acid in the solution such that a significant amount of the mat's mass is lost after the added wetting component dissolves. For example, in some embodiments the mat may lose between about 15 and 85% of the mat's mass after the added wetting component dissolves. The mat may be configured to reinforce the electrode even after the added wetting component is dissolved and the mat's mass is decreased [0017].  The added wetting component may be a fiber that reacts with the acid solution (e.g., sulfuric acid) of the battery so that the fiber dissolves upon exposure to the acid solution. The fiber may be a natural fiber, such as cellulose (hereinafter component fibers) [0022].  The component fibers may be mixed with the glass fibers so that the resulting mat includes a combination of entangled glass fibers and component fibers [0023].  The wetting component may be a combination of the above described wetting components (i.e., a binder having a wettable component, a wettable solution, and/or a component fiber) [0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the mat nonwoven mat of Guo with a combination of cellulose fibers, glass fibers, and entangled fibers of cellulose and glass, for the benefit of forming a nonwoven mat with a good wettability as well as structural integrity.
Regarding claims 1, 2, “wherein the plurality of multicomponent fibers has an average fiber diameter of greater than or equal to 1 micron and less than 30 micron”.  Guo teaches that the cellulose fiber diameter is 0.01-5 um [0022], and the glass fiber diameter is 8-30 um [0022].  It is noted that the entangled component fiber of cellulose and glass would be formed within the ranges as disclosed and would have been within the skill of an ordinary artisan, absent criticality of the claimed range.
Regarding claim 2, wherein the plurality of multicomponent fibers makes up greater than or equal to 10 wt% and less than or equal to 50 wt% of the non-woven fiber web based on the total weight of the non-woven fiber web, It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the component fibers of Guo depending on the desired wettability of the nowoven fiber mat.
Regarding claim 2, wherein the pasting paper has a thickness of less than 0.2 mm, see Guo [0033], In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  

Regarding claim 10 “wherein a binder resin makes up less than or equal to 10 wt% of the pasting paper based on the total weight of the pasting paper”, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust a binder resin to the paper of Guo for the benefit of appropriately binding the fibers together.

Regarding claim 8, 26, wherein the pasting paper has a 1.28 spg sulfuric acid wicking height of greater than or equal to 3 cm, Guo discloses the nonwoven fiber mat has second glass fibers having a fiber diameter between about 0.01-5 um.  The addition of the second glass fibers may significantly increase the wettability/wickability of the mat such that the mat has or exhibits an average water wick height and/or water/acid solution wick height of at least 1 cm after exposure to the respective solution for 10 minutes in accordance with a test conducted according to method ISO8787. [0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the wicking height of the paper of Guo for the benefit of having good wettability of the electrolyte.
Regarding claim 22, a lead-acid battery comprising the pasting paper wherein the lead-acid battery comprises an electrolyte, and wherein the electrolyte comprises sulfuric acid [0035].
Regarding claim 23, wherein, upon exposure of the battery plate to the electrolyte, at least a portion of the pasting paper dissolves in the electrolyte [0022].
Regarding claim 24 wherein, after dissolution of at least a portion of the pasting paper in the electrolyte, a mean pore size of the pasting paper is greater than a mean pore size of the pasting paper prior to dissolution of at least a portion of the pasting paper in the electrolyte, and regarding claim 25, wherein, after dissolution of at least a portion of the pasting paper in the electrolyte, an air permeability of the pasting paper is greater than an air permeability of the pasting paper prior to dissolution of at least a portion of the pasting paper in the electrolyte, the instant Specification states:
In some embodiments, a battery plate and a pasting paper disposed thereon may be exposed to an electrolyte (e.g., during battery fabrication, during battery assembly). In certain cases, at least a portion of the pasting paper may dissolve in the electrolyte upon exposure of the battery plate and the pasting paper to the electrolyte. The remaining pasting paper may have a 10more open structure (e.g., as evidenced by a larger mean pore size and/or larger air permeability), and so may be more permeable to the electrolyte and/or gas, than the pasting paper prior to partial dissolution. The more open structure may still be sufficiently strong and impermeable to the battery paste (e.g., lead, lead dioxide) to prevent appreciable battery paste shedding (e.g., lead shedding, lead dioxide shedding). For instance, the pasting paper may 15initially comprise a non-woven fiber web comprising a plurality of cellulose fibers that are configured to dissolve in the electrolyte (e.g., an electrolyte such as sulfuric acid, such as sulfuric acid at a concentration of 1.28 spg), and pluralities of glass fibers and multicomponent fibers that are configured to not dissolve in the electrolyte. After dissolution of at least a portion of the pasting paper (e.g., at least a portion of the plurality of cellulose fibers, or the entirety of the 20plurality of cellulose fibers), the non-woven fiber web may still comprise the plurality of glass fibers and the plurality of multicomponent fibers. These remaining fibers may make up a sufficient percentage of the non-woven fiber web and may be bound together sufficiently strongly to provide advantages to the resulting battery, such as preventing battery paste shedding (page 7, 2nd paragraph).  It is noted that Guo also meet claims 24 and 25.
Regarding claim 27 wherein the glass fibers comprise glass fibers having an average fiber diameter of greater than or equal to 1 micron and less than or equal to 5 microns, Guo discloses the nonwoven fiber mat has second glass fibers having a fiber diameter between about 0.01-5 um.  The addition of the second glass fibers may significantly increase the wettability/wickability of the mat such that the mat has or exhibits an average water wick height and/or water/acid solution wick height of at least 1 cm after exposure to the respective solution for 10 minutes in accordance with a test conducted according to method ISO8787. [0033].


Claims 7, 9, 15, 17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) as applied to claim 1, in view of Wertz (US 2018/0175392).
Regarding claim 7, wherein the pasting paper has an air permeability of less than or equal to 150 CFM, and regarding claim 18, wherein the pasting paper is configured to have an air permeability of greater than or equal to 100 CFM and less than or equal to 1300 CFM after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, 
Regarding wherein the pasting paper has an air permeability of less than or equal to 300 CFM, Guo discloses paper is commonly used as a means to improve the manufacturing process for applying lead oxide or lead paste to the grid of a lead-acid battery plate. A conventional pasting paper is made of fibers that will be disintegrated over time by the sulfuric acid. This may lead to the formation of a gap between the lead plates or the lead plate and the separator that might cause erosion of the lead plate, in particular due to friction, thereby gradually deteriorating the performance of the battery. Improved methods of manufacturing lead-acid battery plates are desired [0001].  Guo provides a battery plate or electrode reinforcement mats having increased wettability properties or capabilities. Such mats may aid in drying of the plate/electrode after the plate/electrode is pasted with a lead paste slurry. In addition, the integrity or strength of such mats is sufficient to support the plate/electrode after assembly of the plate/electrode with a battery and during usage of the battery. As such, the mats described herein aid in both manufacturing of the plate/electrode and in reinforcing the plate/electrode.
Wertz teaches a battery comprising a fiber layer.  The fiber layer is used as a pasting paper in lead-acid batteries [0027, 0028].  The fiber layer described may have a sufficient tensile strength and may comprises a combination of fibers such that the fiber layer is not damaged during the formation and/or use of the battery component (e.g., during charge/discharge of the electrochemical cell comprising the battery component). The fiber layer(s) may be designed to be retained within the battery throughout the lifetime of the battery. In some embodiments, the mean pore size of the fiber layer is tailored such that the fiber layer has good adhesion to the battery grid (e.g., via embedding in active material paste) after processing. The fiber layer(s) may be designed to have a balance of properties including tensile strength, mean pore size, and specific surface area such that a battery component comprising the fiber layer has desirable adhesive properties, mechanical robustness, and desirable resistance to acid stratification [0037].  The battery component may have a mean pore size of greater than or equal to 0.1 microns and less than or equal to 15 microns. In some embodiments, the battery component has a dry tensile strength of greater than or equal to 0.1 pounds per inch and less than or equal to 15 pounds per inch. In some embodiments, the battery component has an air permeability of greater than or equal to 0.1 CFM and less than or equal to 1000 CFM [0092].
The Examiner notes that the pore size is directly related to air permeability; the greater the pore size, the greater the air permeability.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pore size, or air permeability, of the paper of Guo for the benefit of allowing good adhesion to the battery grid.
Regarding claim 9, wherein the pasting paper is configured to have a dry tensile strength in a machine direction of greater than or equal to 1 lb/in after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, it refers to the storage conditions of the paper. Guo discloses the coarse fibers used to make the mat are sufficiently strong so as to reinforce the electrode after the component fibers are dissolved [0024].  Wertz teaches the fiber layer(s) may be designed to have a balance of properties including tensile strength, mean pore size, and specific surface area such that a battery component comprising the fiber layer has desirable adhesive properties, mechanical robustness, and desirable resistance to acid stratification [0037].  In some embodiments, the battery component has a dry tensile strength of greater than or equal to 0.1 pounds per inch and less than or equal to 15 pounds per inch [0092].  Regardless of the experimental conditions or the storage conditions of the paper, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the tensile strength of the nonwoven mat of Guo, as taught by Wertz, for the benefit of having good mechanical robustness.

Regarding claim 15, wherein the pasting paper has a mean pore size of greater than or equal to 2 microns and less than or equal to 100 microns, regarding claim 17 “wherein the pasting paper is configured to have a mean pore size of greater than or equal to 2 microns and less than or equal to 300 microns after storage in 1.28 spg sulfuric acid at 75 °C for 7 days,” Guo discloses paper is commonly used as a means to improve the manufacturing process for applying lead oxide or lead paste to the grid of a lead-acid battery plate. A conventional pasting paper is made of fibers that will be disintegrated over time by the sulfuric acid. This may lead to the formation of a gap between the lead plates or the lead plate and the separator that might cause erosion of the lead plate, in particular due to friction, thereby gradually deteriorating the performance of the battery. Improved methods of manufacturing lead-acid battery plates are desired [0001].  Guo provides a battery plate or electrode reinforcement mats having increased wettability properties or capabilities. Such mats may aid in drying of the plate/electrode after the plate/electrode is pasted with a lead paste slurry. In addition, the integrity or strength of such mats is sufficient to support the plate/electrode after assembly of the plate/electrode with a battery and during usage of the battery. As such, the mats described herein aid in both manufacturing of the plate/electrode and in reinforcing the plate/electrode.
Wertz teaches a battery comprising a fiber layer.  The fiber layer is used as a pasting paper in lead-acid batteries [0027, 0028].  The fiber layer described may have a sufficient tensile strength and may comprises a combination of fibers such that the fiber layer is not damaged during the formation and/or use of the battery component (e.g., during charge/discharge of the electrochemical cell comprising the battery component). The fiber layer(s) may be designed to be retained within the battery throughout the lifetime of the battery. In some embodiments, the mean pore size of the fiber layer is tailored such that the fiber layer has good adhesion to the battery grid (e.g., via embedding in active material paste) after processing. The fiber layer(s) may be designed to have a balance of properties including tensile strength, mean pore size, and specific surface area such that a battery component comprising the fiber layer has desirable adhesive properties, mechanical robustness, and desirable resistance to acid stratification [0037].  The battery component may have a mean pore size of greater than or equal to 0.1 microns and less than or equal to 15 microns [0092].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pore size, of the paper of Guo for the benefit of allowing good adhesion to the battery grid.

Regarding claim 19 “wherein the pasting paper has an electrical resistance of greater than or equal to 5 milliohm-cm2 and less than or equal to 100 milliohm-cm2,” Wertz teaches of adding conductive carbon to the fiber mat.  Such conductive battery components may provide a readily available source of electrons within a battery. The battery component may advantageously result in a reduction of delay of initial discharge of the battery, replenish freshly discharged active material, improve charge acceptance, and/or lead to an increase in the lifetime of the battery [0029].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the nonwoven mat of Guo conductive, as taught by Wertz, for the benefit of having a good conductive battery.


Claims 11, 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) as applied to claim 1, further in view of Zguris (US 6495286).
Regarding claim 11, wherein the plurality of cellulose fibers comprises fibrillated cellulose fibers, Zguris teaches that comparatively small additions of wood pulp, if beaten or refined to a sufficient degree to produce a highly fibrillated cellulose fiber, to a glass fiber furnish suitable for use in making battery separator material, (1) cause surprisingly high increases in some of the strength properties of separator made from the furnish, (2) improve the cut through resistance of a separator made from the furnish, (3) and have a unique characteristic in that they hold a greater proportion of acid introduced thereunto when the separator is subsequently compressed (4:15-20).  Regarding claim 12, wherein the plurality of cellulose fibers have a Canadian standard freeness of greater than or equal to 45 CSF and less than or equal to 800 CSF (4:39-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the cellulose fibers of Guo into a highly fibrillated cellulose fiber, as taught by Zguris, for the benefit of having high strength.


Claims 14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) as applied to claim 1, further in view of Clement (US 2014/0272535).
Regarding claim 14, wherein the plurality of glass fibers comprise chopped strand glass fibers, Clement teaches the glass fibers of any or all of the coarse fiber region and each of the fine fiber regions includes microglass fibers, chopped strand glass fibers, or a combination thereof. Microglass fibers and chopped strand glass fibers are known to those skilled in the art. One skilled in the art is able to determine whether a glass fiber is microglass or chopped strand by observation (e.g., optical microscopy, electron microscopy). The terms refer to the technique(s) used to manufacture the glass fibers. Such techniques impart the glass fibers with certain characteristics. In general, chopped strand glass fibers are drawn from bushing tips and cut into fibers in a process similar to textile production. Chopped strand glass fibers are produced in a more controlled manner than microglass fibers, and as a result, chopped strand glass fibers will generally have less variation in fiber diameter and length than microglass fibers. Microglass fibers are drawn from bushing tips and further subjected to flame blowing or rotary spinning processes. In some cases, fine microglass fibers may be made using a remelting process. In this respect, microglass fibers may be fine or coarse. As used herein, fine microglass fibers are less than 1 .mu.m in diameter and coarse microglass fibers are greater than or equal to 1 .mu.m in diameter [0036].  Microglass fibers may also have chemical differences from chopped strand glass fibers. In some cases, though not required, chopped strand glass fibers may contain a greater content of calcium or sodium than microglass fibers. For example, chopped strand glass fibers may be close to alkali free with high calcium oxide and alumina content. Microglass fibers may contain 10-15% alkali (e.g., sodium, magnesium oxides) and have relatively lower melting and processing temperatures [0037].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add either microglass or chopped strand as glass fibers in the glass mat of Guo depending on the desired physical and chemical properties of the glass mat.
Regarding claim 16 “wherein the pasting paper has a specific surface area of greater than or equal to 0.1 m2/g and less than or equal to 10 m2/g”, Clement teaches a glass mat separator has a critical role in electrolyte filling. Any change in the physical properties of this material can drastically change the quality of the filled and formed battery. The separator structure, degree of compression and fiber composition have a significant influence on how well an unfilled element will accept electrolyte.  Clement discloses a specific surface area of 1.0 m2/g to 2.5 m2/g for fine fiber region, and 0.1 m2/g to 1.0 m2/g for the coarse fiber region [0048, 0049].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the specific surface area of the glass mat of Guo for the benefit of controlling the structural characteristics of the glass mat.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Guo (US 2015/0099155) in view of Wertz (US 2018/0175392).
Regarding claim 3, Guo discloses a pasting paper for use in a battery, comprising: a non-woven fiber web, comprising:
a plurality of cellulose fibers [0022], 
wherein the plurality of cellulose fibers [0026].
   wherein the plurality of cellulose fibers has an average fiber diameter of greater than or equal to 1 micron [0022],
a plurality of glass fibers, and wherein the plurality of glass fibers has an average fiber diameter of greater than or equal to 1 micron [0003].  
Regarding claims 1, 2, a plurality of multicomponent fibers, Guo discloses the nonwoven fiber mat having a wetting component.  The added wetting component provides an avenue for the water and/or water/acid solution to evaporate. In one embodiment, the added wetting component aids in the transport of water and/or water/acid solution to a surface of the mat where the water and/or water/acid solution may evaporate. In some embodiments, the added wetting component may be dissolvable by the acid in the solution such that a significant amount of the mat's mass is lost after the added wetting component dissolves. For example, in some embodiments the mat may lose between about 15 and 85% of the mat's mass after the added wetting component dissolves. The mat may be configured to reinforce the electrode even after the added wetting component is dissolved and the mat's mass is decreased [0017].  The added wetting component may be a fiber that reacts with the acid solution (e.g., sulfuric acid) of the battery so that the fiber dissolves upon exposure to the acid solution. The fiber may be a natural fiber, such as cellulose (hereinafter component fibers) [0022].  The component fibers may be mixed with the glass fibers so that the resulting mat includes a combination of entangled glass fibers and component fibers [0023].  The wetting component may be a combination of the above described wetting components (i.e., a binder having a wettable component, a wettable solution, and/or a component fiber) [0032].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the mat nonwoven mat of Guo with a combination of cellulose fibers, glass fibers, and entangled fibers of cellulose and glass, for the benefit of forming a nonwoven mat with a good wettability as well as structural integrity.
Regarding “wherein the plurality of multicomponent fibers has an average fiber diameter of greater than or equal to 1 micron and less than 30 micron”.  Guo teaches that the cellulose fiber diameter is 0.01-5 um [0022], and the glass fiber diameter is 8-30 um [0022].  It is noted that the entangled component fiber of cellulose and glass would be formed within the ranges as disclosed and would have been within the skill of an ordinary artisan, absent criticality of the claimed range.
Regarding wherein the pasting paper has a thickness of less than 0.2 mm, see Guo [0033], In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding wherein the pasting paper has an air permeability of less than or equal to 300 CFM, Guo discloses paper is commonly used as a means to improve the manufacturing process for applying lead oxide or lead paste to the grid of a lead-acid battery plate. A conventional pasting paper is made of fibers that will be disintegrated over time by the sulfuric acid. This may lead to the formation of a gap between the lead plates or the lead plate and the separator that might cause erosion of the lead plate, in particular due to friction, thereby gradually deteriorating the performance of the battery. Improved methods of manufacturing lead-acid battery plates are desired [0001].  Guo provides a battery plate or electrode reinforcement mats having increased wettability properties or capabilities. Such mats may aid in drying of the plate/electrode after the plate/electrode is pasted with a lead paste slurry. In addition, the integrity or strength of such mats is sufficient to support the plate/electrode after assembly of the plate/electrode with a battery and during usage of the battery. As such, the mats described herein aid in both manufacturing of the plate/electrode and in reinforcing the plate/electrode.
Wertz teaches a battery comprising a fiber layer.  The fiber layer is used as a pasting paper in lead-acid batteries [0027, 0028].  The fiber layer described may have a sufficient tensile strength and may comprises a combination of fibers such that the fiber layer is not damaged during the formation and/or use of the battery component (e.g., during charge/discharge of the electrochemical cell comprising the battery component). The fiber layer(s) may be designed to be retained within the battery throughout the lifetime of the battery. In some embodiments, the mean pore size of the fiber layer is tailored such that the fiber layer has good adhesion to the battery grid (e.g., via embedding in active material paste) after processing. The fiber layer(s) may be designed to have a balance of properties including tensile strength, mean pore size, and specific surface area such that a battery component comprising the fiber layer has desirable adhesive properties, mechanical robustness, and desirable resistance to acid stratification [0037].  The battery component may have a mean pore size of greater than or equal to 0.1 microns and less than or equal to 15 microns. In some embodiments, the battery component has a dry tensile strength of greater than or equal to 0.1 pounds per inch and less than or equal to 15 pounds per inch. In some embodiments, the battery component has an air permeability of greater than or equal to 0.1 CFM and less than or equal to 1000 CFM [0092].
The Examiner notes that the pore size is directly related to air permeability; the greater the pore size, the greater the air permeability.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pore size, or air permeability, of the paper of Guo for the benefit of allowing good adhesion to the battery grid.

Regarding wherein the pasting paper is configured to have a dry tensile strength in a machine direction of greater than or equal to 1 lb/in after storage in 1.28 spg sulfuric acid at 75 °C for 7 days, it refers to the storage conditions of the paper. Guo discloses the coarse fibers used to make the mat are sufficiently strong so as to reinforce the electrode after the component fibers are dissolved [0024].  Wertz teaches the fiber layer(s) may be designed to have a balance of properties including tensile strength, mean pore size, and specific surface area such that a battery component comprising the fiber layer has desirable adhesive properties, mechanical robustness, and desirable resistance to acid stratification [0037].  In some embodiments, the battery component has a dry tensile strength of greater than or equal to 0.1 pounds per inch and less than or equal to 15 pounds per inch [0092].  Regardless of the experimental conditions or the storage conditions of the paper, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the tensile strength of the nonwoven mat of Guo, as taught by Wertz, for the benefit of having good mechanical robustness.

Regarding wherein the pasting paper has a 1.28 spg sulfuric acid wicking height of greater than or equal to 3 cm, Guo discloses the nonwoven fiber mat has second glass fibers having a fiber diameter between about 0.01-5 um.  The addition of the second glass fibers may significantly increase the wettability/wickability of the mat such that the mat has or exhibits an average water wick height and/or water/acid solution wick height of at least 1 cm after exposure to the respective solution for 10 minutes in accordance with a test conducted according to method ISO8787. [0033].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the wicking height of the paper of Guo for the benefit of having good wettability of the electrolyte.


Response to Arguments
Arguments dated 110/22/2021 are moot in view of the new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724